DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	It is noted that the applicant used the term “motorized rotational joints” in claim 13. This term has a special definition defined in the specification of the application: “the rotational joints may employ motors, servos, or any other suitable mechanism for changing and maintaining a rotational movement” (Specification, page 3, lines 6-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro (WO 2015193499 A1) in view of Bibighaus (US 20170349302 A1), Celerier (CA 2853545 A1), and in the alternative also in view of Gelon (US 20120205492 A1).

Regarding claim 1, Moro teaches an electric thruster system for a satellite, the system comprising: a mounting structure (Moro, figure 2, item 21, articulated arm), the mounting structure comprising: a first rotational joint attached to the satellite , the first rotational joint configured to rotate in an axis (Moro, figure 2, items 22 and  θ1, first joint rotates about axis), a boom connected to the first rotational joint (Moro, figure 2, item 25, connection between joints), wherein the first rotational joint is configured to pivot the boom in rotation (Moro, figure 2, items 22 and  θ1, first joint rotates about axis to move boom) ; a second rotational joint (Moro, figure 2, item 23, second joint), the second rotational joint attached to the boom and configured to rotate in a first axis (Moro, figure 2, items 25 and θ2, second joint attaches to the boom and is configured to rotate in an axis perpendicular to the axis of the first joint); and a third rotational joint attached to the second rotational joint (Moro, figure 2, item 24, third rotational joint). the third rotational joint configured to rotate in a second axis perpendicular to the first axis (Moro, figure 2, items θ3 and θ2, third joint rotates in an second axis perpendicular to the first axis of the second joint), wherein the second rotational joint is configured to pivot the third rotational joint in rotation (Moro, figure 2, items 23, 26, and 24; second joint rotates to pivot the connector which in turn pivots to the third joint); and a thruster structure including a thruster attached to the third rotational joint (Moro, figure 2, items 24 and 31, thruster structure with thruster attached to third joint) where the third rotational joint is also configured to pivot the thruster structure (Moro, figure 2, items θ3 and 31, joint pivots thruster structure about axis), wherein the thruster structure is configurable between a stowed position and a deployed position and wherein, in the stowed position the boom is positioned substantially parallel to an adjacent face of the satellite (Moro, figure 2, item 21, arm with thruster attached is capable of doing this). except:
Where the thruster structure comprises: a rectangular thruster pallet attached to the third rotational joint, wherein the third rotational joint is configured to attach to the thruster pallet along a long edge of a rectangular face of the pallet via a mounting bracket; and a first electric thruster and a second electric thruster fixedly attached to the thruster pallet; and wherein, in the stowed position, the thruster pallet at least partially overlaps a length of the boom.

Bibighaus teaches a rectangular thruster pallet attached to a rotational joint (Bibighaus, figure 14, item 131 and 126, radiator panel acting as thruster pallet attached to gimbal), wherein the rotational joint is configured to attach to the thruster pallet along an edge of a rectangular face of the pallet (Bibighaus, figure 14, item 131 and 126, radiator panel acting as thruster pallet attached to gimbal  along one edge of the panel); and a first electric thruster fixedly attached to the thruster pallet (Bibighaus, figure 14, item 131 and 122, electric thruster attached to radiator panel acting as thruster pallet); and wherein, in the stowed position, the thruster pallet at least partially overlaps a length of the boom (Bibighaus, ¶39, thruster pallet is positioned in stowed positioned such that it is parallel to an adjacent equipment panel of the spacecraft body and thereby overlapping part of the boom).
	Moro and Bibighaus both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Moro with the thruster pallet and stowed positioning of Bibighaus in order to stow the thruster and boom for launch (Bibighaus, ¶39).

Celerier teaches thruster assemblies attached to arms wherein the thruster structure comprises a rectangular thruster pallet attached to a joint, wherein the joint is configured to attach to the thruster pallet along a long edge of a rectangular face of the pallet (Celerier, figure 4a, item 53a, thruster plates for supporting propulsion units) and a first electric thruster and a second electric thruster fixedly attached to the thruster pallet (Celerier, figure 4a, items 54a and 55a, two thrusters arranged on thruster plate).
	Moro as modified by Bibighaus and Celerier are both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Moro as modified by Bibighaus with the joint attaching a thruster pallet containing two thrusters along a long edge of the pallet face of Celerier in order to allow each boom to provide greater thrust and for redundancy.

While it appears that Bibighaus teaches the thruster pallet at least partially overlaps a length of the boom, alternatively, Gelon teaches antenna reflectors mounted on booms which fold such that the antenna at least partially overlaps a length of the boom (Gelon, figures 3 and 4, items 482 and 380, booms fold up to a surface of the satellite with the antenna overlapping them).
	Moro as modified by Bibighaus and Celerier and Gelon are both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Moro as modified by Bibighaus and Celerier with the boom being overlapped by a device at the end of the boom of Gelon in order to allow for the spacecraft to fit inside a launch vehicle (Gelon, ¶5).

Regarding claim 3, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 1, wherein in the stowed position such that the boom is positioned flush to the satellite (Moro, figure 2, item , boom arm is capable of rotating such that is could be positioned flush with the satellite) and the thruster pallet is connected to the satellite (Celerier, figure 4a, item 53a, thruster plate connected to the satellite). 


Regarding claim 5, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 3, wherein in the stowed position the rectangular face of the thruster pallet is positioned parallel to the adjacent face of the satellite ( Bibighaus, ¶39, thruster pallet is positioned in stowed positioned such that it is parallel to an adjacent equipment panel of the spacecraft body).

Regarding claim 6, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 1, wherein in the deployed position the boom is positioned not parallel to the satellite (Moro, figure 1, item 21, arm deployed in nonparallel position relative to the satellite).

Regarding claim 11 (as best understood), Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 1, wherein the first axis is one of: a roll axis of the satellite or a yaw axis of the satellite (Moro, figure 1, item θ2, axis of rotation could be considered as the roll or yaw axis of the vehicle).

Regarding claim 12 (as best understood), Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 1, wherein the second axis is perpendicular to the first axis anywhere within the pitch-yaw plane or pitch-roll plane of the satellite (Moro, figure 1, item θ2, second axis is perpendicular to the first axis and thus lies in such a plane defined by the other vehicle axis).

Regarding claim 13, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 1, wherein the first rotational joint and the second rotational joint are motorized rotational joints (Moro, paragraph 25, joints use some sort of mechanism to control their rotation).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro (WO 2015193499 A1) in view of Bibighaus (US 20170349302 A1), Celerier (CA 2853545 A1), and in the alternative also in view of Gelon (US 20120205492 A1) as applied to claim 1 and further in view of Baker (WO 2005097595 A1) .
Regarding claim 4, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 3, except:
wherein in the stowed position the thruster pallet is flush to the satellite .
Baker teaches a satellite with a reflector attached to a boom that is stored flush with the body of the satellite (Baker, figure 1 item 16).
	Moro as modified by Bibighaus, Celerier, and Gelon and Baker are both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Moro as modified by Bibighaus, Celerier, and Gelon with the device mounted to the end of a boom being flush with the surface of the satellite when stowed of Baker in order to allow the satellite to fit inside a launch vehicle (Baker, abstract).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro (WO 2015193499 A1) in view of Bibighaus (US 20170349302 A1), Celerier (CA 2853545 A1), and in the alternative also in view of Gelon (US 20120205492 A1) as previously applied to claim 18 above Bibighaus (US 20170349302 A1), Celerier (CA 2853545 A1), and in the alternative also in view of Gelon (US 20120205492 A1).
Regarding claim 18, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 1, further comprising: 
a second mounting structure (Moro, figure 2, item 20, articulated arm), the second mounting structure comprising: a fourth rotational joint attached to the satellite (Moro, figure 2, item 22), the fourth rotational joint configured to rotate in an axis (Moro, figure 2, item θ1); a second boom connected to the fourth rotational joint (Moro, figure 2, item 25), wherein the fourth rotational joint is configured to pivot the boom in rotation (Moro, figure 2, item θ1); a fifth rotational joint (Moro, figure 2, item 23), the fifth rotational joint attached to the second boom and configured to rotate in the first axis (Moro, figure 2, item θ2); a sixth rotational joint attached to the fifth rotational joint (Moro, figure 2, item 24), the sixth rotational joint configured to rotate in the second axis (Moro, figure 2, item θ3), wherein the fifth rotational joint is configured to pivot the sixth rotational joint in rotation (Moro, figure 2, items 23, 26, and 24; fifth joint rotates to pivot the connector which in turn pivots to the sixth joint); and a second thruster structure configured for attachment to the second mounting structure via the sixth rotational joint (Moro, figure 2, item 30), the thruster structure comprising, except: 
a rectangular second thruster pallet attached to the sixth rotational joint, wherein the third rotational joint is configured to attach to the thruster pallet along a long edge of a rectangular face of the pallet; and a third electric thruster and a fourth electric thruster fixedly attached to the second thruster pallet wherein the second thruster structure is configurable between a stowed position and a deployed position and wherein, in the stowed position the second boom is positioned parallel to an adjacent face of the satellite and the second thruster pallet at least partially overlaps a length of the boom.

Bibighaus teaches a rectangular thruster pallet attached to a rotational joint (Bibighaus, figure 14, item 131 and 126, radiator panel acting as thruster pallet attached to gimbal), wherein the rotational joint is configured to attach to the thruster pallet along an edge of a rectangular face of the pallet (Bibighaus, figure 14, item 131 and 126, radiator panel acting as thruster pallet attached to gimbal  along one edge of the panel); and a first electric thruster fixedly attached to the thruster pallet (Bibighaus, figure 14, item 131 and 122, electric thruster attached to radiator panel acting as thruster pallet); and wherein, in the stowed position, the thruster pallet at least partially overlaps a length of the boom (Bibighaus, ¶39, thruster pallet is positioned in stowed positioned such that it is parallel to an adjacent equipment panel of the spacecraft body and thereby overlapping part of the boom).
	Moro as modified by Bibighaus, Celerier, and Gelonand Bibighaus are both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the second mounting structure of Moro as modified by Bibighaus, Celerier, and Gelon with the thruster pallet and stowed positioning of Bibighaus in order to stow the thruster and boom for launch (Bibighaus, ¶39).

Celerier teaches thruster assemblies attached to arms wherein the thruster structure comprises a rectangular thruster pallet attached to a joint, wherein the joint is configured to attach to the thruster pallet along a long edge of a rectangular face of the pallet (Celerier, figure 4a, item 53a, thruster plates for supporting propulsion units) and a first electric thruster and a second electric thruster fixedly attached to the thruster pallet (Celerier, figure 4a, items 54a and 55a, two thrusters arranged on thruster plate).
	Moro as modified by Bibighaus, Celerier, and Gelon and Celerier are both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the second mounting structure of Moro as modified by Bibighaus, Celerier, and Gelon with the joint attaching a thruster pallet containing two thrusters along a long edge of the pallet face of Celerier in order to allow each boom to provide greater thrust and for redundancy.

While it appears that Bibighaus teaches the thruster pallet at least partially overlaps a length of the boom, alternatively, Gelon teaches antenna reflectors mounted on booms which fold such that the antenna at least partially overlaps a length of the boom (Gelon, figures 3 and 4, items 482 and 380, booms fold up to a surface of the satellite with the antenna overlapping them).
Moro as modified by Bibighaus, Celerier, and Gelon and Gelon are both considered analogous art as they are both in the same field of spacecraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the second mounting structure of Moro as modified by Bibighaus, Celerier, and Gelon with the boom being overlapped by a device at the end of the boom of Gelon in order to allow for the spacecraft to fit inside a launch vehicle (Gelon, ¶5).

Regarding claim 19, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 18, wherein the satellite comprises a rectangular prism, and wherein the mounting structure and the second mounting structure are mounted on opposing faces of the rectangular prism (Moro, figure 2, items 20 and 21, mounting structures on opposite sides of the rectangular prism shaped satellite).

Regarding claim 20, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 19, wherein the first thruster pallet and the second thruster pallet are configured to control six degrees of freedom of the vehicle (Moro, figure 2, thrusters and boom structures are capable of this)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro (WO 2015193499 A1) in view of Bibighaus (US 20170349302 A1), Celerier (CA 2853545 A1), and in the alternative also in view of Gelon (US 20120205492 A1) as applied to claim 1 and further in view of Cassady (US 6173565).
Regarding claim 21, Moro as modified by Bibighaus, Celerier, and Gelon teaches the system of claim 1, except: wherein the boom is a hollow member with a rectangular cross section.
Cassady teaches a three axis thruster structure with a hollow member and rectangular cross section (Cassady, figure 1, item 180).
	Moro as modified by Bibighaus, Celerier, and Gelon and Cassady are both considered analogous art as they are both in the same field of spacecraft thruster system mounting and design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the boom of Moro as modified by Bibighaus, Celerier, and Gelon with the hollow and rectangular cross section of Cassady in order to allow for pipes to provide propellant to the thrusters at the end of the boom arm.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of applicant’s reply, filed 08/08/2022, with respect to drawing objections, specification objections, and 35 USC § 112 rejections have been fully considered and are persuasive.  The objections/rejections of relevant part of the drawings, specification, and claims have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-6, 11-13, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wittmann (US 6565043 B1) teaches a thruster attached to an articulating arm with an alternative joint scheme.
Glogowski (US 6637701 B1) teaches two arms with each arm having two thrusters attached to enable gimbling of electric thrusters.
Celerier (EP 2660154 A2) teaches a thruster attached to a boom arm used to direct the thruster
Celerier (EP 2666723 A1) teaches a thruster attached to a boom arm with multiple sections and joints between the sections.
Celerier (CA 2853551 A1) teaches a thruster design for a satellite including arms with plates holding at four thrusters and allows the plates to rotate with respect to the arm holding them.
CAPOLUPO (WO 2016181079 A1) teaches a thruster design using thrusters attached to arms with three boom sections and three joints.
Doubrere (US 20180029727 A1) teaches a thruster pallet with two thrusters attached to the end of a boom.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642